                                         Case 4:18-cv-01044-HSG Document 224 Filed 06/26/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TECHSHOP, INC.,                                    Case No. 18-cv-01044-HSG
                                   8                    Plaintiff,                          SCHEDULING ORDER
                                   9             v.

                                  10     DAN RASURE, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Following the jury’s June 12, 2019 verdict in this case, the Court directed the parties to

                                  14   meet and confer regarding a proposed judgment and a schedule for briefing their anticipated post-

                                  15   trial motions. See Dkt. No. 220. Both parties believed that entry of judgment should be delayed

                                  16   until after their motions for new trial, renewed judgment as a matter of law, equitable defenses and

                                  17   counterclaims, attorneys’ fees, and any other post-trial motions were resolved. See Dkt. No. 222

                                  18   at 3. However, Federal Rules of Civil Procedure 50, 54(d), and 59 all impose deadlines for post-

                                  19   trial filings based on the date of the entry of judgment. Accordingly, the Court will not delay

                                  20   entering judgment before adjudicating the post-trial motions and will enter judgment in a separate

                                  21   order today.

                                  22          In addition, the Court sets the following briefing schedule for all post-trial matters, taking

                                  23   into account the schedules proposed by the parties and their estimates of when a trial transcript

                                  24   will be available:

                                  25                            Event                                    Deadline
                                                             Opening Brief                             July 23, 2019
                                  26                        Opposition Brief                          August 20, 2019
                                                              Reply Brief                            September 3, 2019
                                  27
                                                                                                     November 7, 2019
                                                                Hearing
                                  28                                                                     2:00 p.m.
                                         Case 4:18-cv-01044-HSG Document 224 Filed 06/26/19 Page 2 of 2




                                   1            These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause.

                                   3            IT IS SO ORDERED.

                                   4   Dated: 6/26/2019

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
